Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8, 16, 23, 27, 30, 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant amended the independent claims and argued that the current references do not disclose the new limitations. Examiner is using additional references as below for the new limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3 - 4, 23, 25 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (US 20170150436).
Regarding claim 1, Razavi discloses a method for wireless communication (Abstract), comprising: 
selecting, by a mobile device, one or more cells in a wireless network for facilitating a positioning (positioning disclosed in Title; Abstract) of the mobile device in the wireless network in part based on signal qualities corresponding to neighboring cells of the mobile device ([0121] – [0122]; [0128] – [0129]);
and transmitting, from the mobile device to a network node ([0068], last sentence discloses “The network node 310 may be a location server, e.g. an E-SMLC in LTE”), a message to request assistance data corresponding to the one or more selected cells ([0079]; Fig. 9 discloses UE requests assistance data “RequestAssistanceData”; [0209]).
Razavi does not disclose that the transmitting is done after selecting the one or more cells. 
cells may also be selected based on previously selected cells ([0128]). If so, then cell selection can be done 1st. Then the steps listed in Fig. 9 (“request assistance data”, provide assistance data”, “UE performs TOA measurements”, “UE selects a reference cell based on SSI”) can be done next. That is, multiple previously selected cells can be 1st chosen, then the assistance data can be requested and used to select one cell from the set of previously selected cells. 
This is an obvious variation of what Razavi teaches or is obvious to try and can be easily done by one of ordinary skill in the art, since all steps are already disclosed by Razavi. Under Rationales for Obviousness (MPEP 2143, Rationales E & F), this is not considered patentable.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to modify Razavi’s method as above because this using previously selected cells would help speed up the process since assistance data for only those cells would have to be requested, rather than assistance data for a much larger number of cells.

Regarding claim 3, Razavi discloses the selecting the one or more cells comprises: selecting the one or more cells based on a list of cells previously used for a positioning of the mobile device ([0128]; [0132], [0139]).



Claim 23 is similarly analyzed as claim 1, with claim 23 reciting apparatus limitations.  Razavi discloses processor and memory ([0216], [0218]). Apparatus in claim 23 is equivalent to mobile device in claim 1.

Claim 25 is similarly analyzed as claim 3.

Claim 26 is similarly analyzed as claim 4.


Claim 5 - 7, 27 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (US 20170150436) in view of Edge et al. (US 20180324740). 

Regarding claim 5, Razavi discloses a method for wireless communication (Abstract), comprising:
receiving, at a network node ([0066], last sentence discloses “The network node 310 may be a location server, e.g. an E-SMLC in LTE”), a message from a mobile device, the message including a request for assistance data corresponding to one or more cells selected by the mobile device ([0079]; Fig. 9 discloses UE requests assistance data “RequestAssistanceData”; [0209]) for facilitating a positioning (positioning disclosed in Title; Abstract) of the mobile device in a wireless network, wherein the one or more cells are selected in part based on signal qualities corresponding to neighboring cells of the mobile device (selecting disclosed in [0066] which states “the UE shall select a certain number of neighbor cells with the TOA above or below certain threshold. The number of neighbor cells to be selected may also be selected according to some strategy. The number of neighbor cells may for example be dependent on the quality of the received signals associated with the cells in the neighbor list of the UE”);
and transmitting, from the network node to the mobile device, the assistance data corresponding to the one or more cells selected by the mobile device based on the determining (Fig. 9, location server provides assistance data to UE in “ProvideAssistanceData”; [0209]).

Razavi does not disclose determining, at the network node, whether the assistance data has been changed.
In the same field of endeavor, however, Edge discloses determining, at the network node, whether the assistance data has been changed ([0112], last sentence; [016], last sentence).


Regarding claim 6, Razavi discloses the network node comprises an Evolved Serving Mobile Location Center ([0006]; Fig. 1, E-SMLC shown).

Regarding claim 7, Razavi discloses the assistance data corresponding to the one or more cells is determined based on previously stored assistance data for the mobile device ([0112]; [0116]).

Claim 27 is similarly analyzed as claim 5. Razavi discloses processor and memory ([0216], [0218]).

Claim 28 is similarly analyzed as claim 7.

Claim 29 is similarly analyzed as claim 6.


Claim 8, 15 - 16, 19, 30 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Razavi et al. (US 20170150436) in view of Kazmi et al. (US 20120264449). 

Regarding claim 8, Razavi discloses a method for wireless communication (Abstract), comprising:
receiving, at a wireless communication node from a mobile device, positioning capability information  (Fig. 9, UE sends the following to the location server: “ProvideCapabilities”; [0206]);
and transmitting, from the wireless communication node, a message to the mobile device to instruct the mobile device to perform positioning measurements (Fig. 9, “Decision on policy indication for the UE”, “ProvideAssistanceData”, ”UE  performs TOA measurements”) in a connected state ([0173], last 9 lines state: “This mobilityState Information indicates the mobility state,  … of the wireless communications device 360 just prior to the wireless communications device 360 goes into RRC_ CONNECTED state…. Otherwise the wireless communications device 360 is in normal state”). 
Razavi does not explicitly disclose determining, at the wireless communication node, based on the positioning capability information, whether a mobile device performs measurements in a connected state or an idle state.
determining, at the wireless communication node, based on the positioning capability information, whether a mobile device performs measurements in a connected state or an idle state ([0022]; [0044]; [0089]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kazmi in the system of Razavi because whether to do measurements in connected or idle state would depend on system design, processing power etc., as is well known to one of ordinary skill in the art.

Regarding claim 15, Razavi discloses the message is transmitted based on a coverage level of a serving cell of the mobile device and the capability of the mobile device for performing positioning measurements in the connected state ([0066] discloses uses of SSI to select cells with a TOA above or below certain threshold, wherein the coverage level would be related to the threshold; “capability of the mobile device” disclosed in [0089], 1st sentence; [0113] discloses UE capabilities used; [0161]; [0162]).

Regarding claim 16, Razavi discloses a method for wireless communication (Abstract), comprising:
transmitting, from a mobile device, positioning capability information (Fig. 9, UE sends the following to the location server: “ProvideCapabilities”; [0206]);
and receiving, at the mobile device, a message from a wireless communication node to instruct the mobile device to perform positioning measurements (Fig. 9, “Decision on policy indication for the UE”, “ProvideAssistanceData”, ”UE  performs TOA measurements”) in a connected state ([0173], last 9 lines state: “This mobilityState Information indicates the mobility state,  … of the wireless communications device 360 just prior to the wireless communications device 360 goes into RRC_ CONNECTED state…. Otherwise the wireless communications device 360 is in normal state”);
performing, at the mobile device, based on the message, positioning measurements ([0013], item ii; claim 40).
Doing measurements in a connected or idle state is analyzed as in claim 8.

Regarding claim 19, Razavi discloses performing, by the mobile device, positioning measurements (Fig. 9, blocks “UE selects a reference cell based on SSI” and “UE compiles RSTD measurements and estimates the position”). 
Doing measurements in a connected or idle state after receiving the message is analyzed as in claim 8.

Claim 30 is similarly analyzed as claim 8.

Claim 31 is similarly analyzed as claim 15.

Claim 32 is similarly analyzed as claim 16.

Claim 33 is similarly analyzed as claim 19.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to positioning measurements for a UE:

Fischer (US 9482742) discloses Positioning reference signal (PRS) generation for multiple transmit antenna systems.
Gunnarsson et al. (US 20190104431) discloses method for measurement reporting resolution adaptation.
Davydov et al. (US 20160205499) discloses LTE-a systems and method of drs based positioning.
Vikberg et al. (US 20110294499) discloses network-based area positioning for capacity and coverage improvement.
Liu et al. (US 20210045084) discloses increasing mobile device positioning accuracy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632